DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 2/23/2021 with respect to the rejection(s) of Claims 1,3,6-7,11,16, and 18 under 35 U.S.C. 103 as being unpatentable over Cohen Solal et al (US 2002/0140814) in view of Le Meur et al (US 2010/0259630) has been reviewed. Applicant amended claim 2 to include the allowable subject matter of claim 4 but deleting the limitation “wherein the circuity is configured to generate the tracking target estimation frame to be displayed in a different visual format than a tracking target display frame that identifies the tracking target used in an automatic tracking mode.” Which changes the scope of the claim and does not place the case for allowance. Note that in the previous office action its states that Claims 4-5, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL OF THE LIMITATIONS  of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,5-7,11,16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen Solal et al (US 2002/0140814) in view of Minato et al (US 2015/0138225)
As to claim 1, Cohen Solal et al teaches the processing device comprising: 
circuitry configured to estimate a tracking target ( selecting a desired target to be tracked, abstract)captured in image data by an imaging unit ( The apparatus 100 comprises a camera 102 for providing video image data of a scene 104 having a desired target 106 to be tracked, paragraph [0022], figure 1) operating in a manual tracking mode, the manual tracking mode being a mode in which the tracking target is tracked (the mode selecting means comprises an input device where the automated video tracking system is switched to automatic mode by controlling an input device used to select the desired target and the automated video tracking system is switched to manual mode by releasing control of the input device, paragraph [0017],[0035]) by controlling at least one of a pan operation, a tilt operation and a zoom operation of the imaging unit ( the input device is a joystick operatively connected to the pan and tilt motors such that movement of the joystick controls the movement of the camera through the pan and tilt motors, paragraph [0017], paragraph [0032]) by instructions from an external source ( paragraph [0036-0038]). 
While Cohen Solal teaches the limitation above. Cohen Solal fails to teach ““wherein the circuitry is configured to estimate the tracking target and generate the tracking target estimation frame by extracting from a foreground region of one or more images a region that includes at least one color that appears more frequently in the foreground region than in a background region.”
However, Minato et al teaches a color extraction step of extracting a plurality of colors, which are all or representative colors, from a pixel group in a boundary peripheral area including the boundary between the estimated foreground area and the estimated background area, and disposed on both the estimated foreground area and the estimated background area; and a color determination step of determining a color of the extraction result image so as to be as different as possible from each of the plurality of colors extracted in the color extraction step         (claim 1; figure 2  and 5 and paragraph [0057-0058])).  Note that Minato teaches the extraction result display unit 16 selects the candidate color with the largest difference Di as the displaying color of the extraction result image (Step S243). Thus, a color as different as possible from each of the colors in the boundary peripheral area is selected as the displaying color (paragraph [0053-0056]). It would have been obvious to one skilled in the art before the effective filing date of the invention to use color extraction step as taught by Minato et al in order to allow a result of area extraction processing on any target image to be displayed with a highly visible color, without imposing an extra 
As to claim 3, Cohen Solal teaches to estimate the tracking target and generate the tracking target estimation frame by extracting regions from the image and other images that correspond to one or more moving objects (target 106 is extracted), and set the tracking target estimation frame to include a center portion of a field of view in the image and other images (paragraph [0027-0029]; [0136]).
	As to claim 5, Minato teaches the processing device of claim 1, wherein the circuitry is configured to compute respective color histograms of the foreground region and the background region (figure 8 and paragraph [0067])
As to claim 6, Cohen Solal teaches the processing device of claim 1, wherein the circuitry is configured to respond to a user-actuated mode select signal by changing from the manual tracking mode to an automatic tracking mode, where the automatic tracking mode uses the estimate of the tracking target to begin tracking of the tracking target (switching to automatic mode, paragraph [0033-0034]).
As to claim 11, Cohen Solal et al teaches the processing device of claim 6, wherein the circuity is configured to change from the manual tracking mode to the automatic tracking mode in response to a manually triggered switch signal (paragraph [0033-0034]).
The limitation of claims 16, 18 and 20 has been addressed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 8-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen Solal et al (US 2002/0140814) in view of Minato et al (US 2015/0138225) and further in view of Gao et al (US 2015/017830).
 As to claim 8, While Cohen Solal and Minato et al teaches the limitation above. They do not specifically teach the user-actuated mode select signal is a transmitted wirelessly from a remote device. However, Gao teaches the object tracking and detection module 204 may be implemented within an electronic or wireless device. The object tracking and detection module 204 may include a motion tracker 206 having an optical flow module 226 and a tracking confidence value 228. The object tracking and detection module 204 may also include an object detector 208 having a scanner locator 230, scanner scaler 236, classifier 238 and a detection confidence value 240. The memory buffer 210 may store data associated with a captured previous video frame 212 that may be provided to the motion tracker 206 and object detector 208. The object tracking and detection module 204, motion tracker 206, object detector 208 and memory buffer 210 may be configurations of the object tracking and detection module 104, motion tracker 106, object detector 108 and memory buffer 110 described above in connection with FIG. 1 (paragraph [0102]). It would have been obvious to one skilled in the art before the effective filing date of the invention to use wireless camera connection with the motion tracking as taught by Gao et al in order to use image tracking and frame retrieval on mobile devices.
As to claim 9, Gao teaches the processing device of claim 8, wherein an output signal from the circuitry is provided to flight control circuitry that controls flying operations of a device in which the circuitry is contained (paragraph [0142], [0326]).
As to claim 10, Gao teaches the processing device of claim 9, wherein the fight control circuitry controls flight operations of a drone (paragraph [0142]).
The limitation of claims 13-14 has been addresses above in claims 8-10.



Claim 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen Solal et al (US 2002/0140814) in view of Minato et al (US 2015/0138225) and further in view of Le Meur et al (US 2010/0259630).
As to claim 22, while Cohen Solal and Minato teaches the limitation above. Cohen Solal teach a tracking target display frame that identifies the tracking target used in an automatic tracking mode (tracking system continues to automatically track the selected target until the method is terminated, the selected target 106a leaves the scene 104, or it is no longer desired to track the selected target 106a, all of which are shown schematically as steps 214 and 216. If the operator perceives a difficulty has or is about to be encountered, the method proceeds along path 206b by switching from automatic mode to manual mode at step 208. As with the switching into automatic mode, switching from automatic mode to manual mode can be manually done by the operator or automatically upon taking control of the joystick 112 or other input device used to select the desired target 106a, paragraph [0033]). Cohen Solal fails to teach, “wherein the circuity is configured to generate the tracking target estimation frame to be displayed in a different visual format than a tracking target display frame “
However,  Le Meur et al teaches an analyzer suitable to calculate perceptual interest data for regions of an image having to be captured, a display suitable to overlay on the image at least one graphic indicator indicating the position of at least one region of interest in the image ( see abstract).Additionally, La Meur teaches the image capture device is suitable to capture the images of a first predefined format and the graphic indicator is a frame defining a second predefined format different from the first format ( paragraph [0027],[0065]).  It would have been obvious to one skilled in the art before the effective filing date of the invention to use the graphic indicator and overlap the images as taught by La Meur et al in order to calculate an item of perceptual interest data for each pixel of the image thus simplifying the shot.
As to claim 23, Minato teaches the processing device according to claim 1, wherein the tracking target estimation frame is rectangular (figure 5 and 6).
					Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.  .

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664